 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00097-GEB
12                                Plaintiff,             [AMENDED] STIPULATION TO CONTINUE
                                                         STATUS CONFERENCE AND EXCLUDE TIME
13                          v.                           PERIODS UNDER SPEEDY TRIAL ACT;
                                                         [PROPOSED] FINDINGS AND ORDER
14   MYRON D. ARMSTRONG,
                                                         DATE: October 5, 2018
15                               Defendant.              TIME: 9:00 a.m.
                                                         COURT: Hon. Garland E. Burrell, Jr.
16
17                                               STIPULATION
18          1.     By previous order, this matter was set for status on October 5, 2018.
19          2.     By the Court’s September 17, 2018 minute order, the Court continued the status
20 conference from September 28, 2018, to October 5, 2018.

21          3.     The parties filed a stipulation requesting the status be continued to December 7, 2018, but
22 that date is not available on the Court’s calendar, so the parties now file this Amended Stipulation and

23 [Proposed] Order to continue the status conference January 4, 2019.

24          4.     By this stipulation, the parties move to continue the status conference until January 4,
25 2019, and to exclude time between October 5, 2018, and January 4, 2019, under Local Code T4.

26          5.     The parties agree and stipulate, and request that the Court find the following:
27                 a)      On May 3, 2018, the government filed a Superseding Indictment adding an
28          additional count for structuring currency transactions, in violation of 31 U.S.C. § 5324(a)(3).

      STIPULATION TO CONTINUE STATUS AND EXCLUDE         1
      TIME; [PROPOSED] FINDINGS AND ORDER
 1               b)        The government recently produced approximately 1,400 pages of financial

 2        records to the defendant, which is in addition to the earlier discovery in the form of investigative

 3        reports, related documents, and related photographs.

 4               c)        The government anticipates producing in the coming days additional discovery in

 5        the form of financial documents, cell phone location tracking data, and telephone toll logs. The

 6        defendant will need time to review all of the foregoing, discuss with his counsel, and pursue

 7        investigation.

 8               d)        Counsel for the defendant believes that failure to grant the above-requested

 9        continuance would deny counsel the reasonable time necessary for effective preparation, taking

10        into account the exercise of due diligence.

11               e)        Based on the above-stated findings, the ends of justice served by continuing the

12        case as requested outweigh the interest of the public and the defendant in a trial within the

13        original date prescribed by the Speedy Trial Act.

14               f)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15        et seq., within which trial must commence, the time period of October 5, 2018 to January 4,

16        2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

17        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

18        of the Court’s finding that the ends of justice served by taking such action outweigh the best

19        interest of the public and the defendant in a speedy trial.

20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION TO CONTINUE STATUS AND EXCLUDE         2
     TIME; [PROPOSED] FINDINGS AND ORDER
 1          6.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
      Dated: October 1, 2018                                   MCGREGOR W. SCOTT
 6                                                             United States Attorney
 7                                                             /s/ JAMES R. CONOLLY
                                                               JAMES R. CONOLLY
 8                                                             Assistant United States Attorney
 9
      Dated: October 1, 2018                                   /s/ PETER KMETO
10                                                             PETER KMETO
11                                                             Counsel for Defendant
                                                               Myron D. Armstrong
12

13
                                             FINDINGS AND ORDER
14
            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
15
     stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as its order.
16
     The Court specifically finds the failure to grant a continuance in this case would deny counsel
17
     reasonable time necessary for effective preparation, taking into account the exercise of due diligence.
18
     The Court finds the ends of justice are served by granting the requested continuance and outweigh the
19
     best interests of the public and defendant in a speedy trial.
20
            The Court orders the time from the date the parties stipulated, up to and including January 4,
21
     2019, shall be excluded from computation of time within which the trial of this case must be
22
     commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code
23
     T4). It is further ordered that the October 5, 2018 status conference shall be continued until January 4,
24
     2019, at 9:00 a.m.
25
            IT IS SO FOUND AND ORDERED.
26
27          Dated: October 2, 2018

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE           3
      TIME; [PROPOSED] FINDINGS AND ORDER
